Title: From George Washington to Frances Bassett Washington, 11 March 1793
From: Washington, George
To: Washington, Frances Bassett



My dear Fanny,
Philadelphia March 11th 1793.

On the otherside, you will find the copy of a letter writtin this day week to your Brother Burwell. Since which, your letter of the 26th of February to your Aunt, informing her that you were about to leave Eltham, has been received; and is the cause as you might not be in the way of knowing the contents of my letter to your Brother of my addressing a copy of it to you; and requesting

you would by a line to be lodged in the Post Office in Alexandria ’till called for, inform me whether you will be at Mount Vernon before Fairfax Court in April, or not; because, although I would make a point of it to remain in the County ’till that time, if I was sure of your being up before it; yet, it might not be convenient for me to stay there so long, if the case should be oth⟨er⟩wise. For this re⟨a⟩son I request to be informed of your determination respecting this matter. With sincere and affectionate regard for you, and the Children, I am always—Yours,

Go: Washington


P.S. If this letter should find you at Studley—Pray present your Aunts & my Compts to Mr & Mrs Lyons.

